Citation Nr: 0630295	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-16 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational benefits under Chapter 
30, Title 38, United States Code, in the calculated amount of 
$22,501.67, was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1973 to January 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a 2003 decision of the RO, which determined that an 
overpayment of VA educational benefits in the amount of 
$22,501.67 had occurred as the veteran was found to have not 
attended classes at Ramon Magsaysay Technical University in 
the Philippines

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that the veteran desires a hearing before a 
traveling Veterans Law Judge (VLJ) to take place at the 
Manila RO.  In coordination with the Manila RO, please 
schedule a hearing before a traveling VLJ.

The Board observes that the veteran's representative 
requested a "formal BVA hearing before a hearing officer 
from Washington, D.C. sitting on the BVA travel Board to take 
place at the Manila RO."  The veteran and his representative 
are advised that there are no hearing officers at the Board.  
A hearing before the Board entails a hearing before a VLJ.  
Hearing officers are employed by the ROs, and a hearing 
before a hearing officer does not constitute a hearing before 
the Board.  In the event that the veteran desires a hearing 
before a hearing officer, he should contact the RO.

Accordingly, the case is REMANDED for the following action:

Schedule a travel board hearing before a 
VLJ to be held at the Manila RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


